HERSEY, Chief Judge.
We reverse and remand with instructions to give appellant an opportunity to withdraw his guilty plea. The plea was entered pursuant to a negotiated plea agreement which was based upon premises later discovered to be inaccurate. As a result, the agreement could not be honored by the state. The result is controlled by the rule in Goldberg v. State, 536 So.2d 364 (Fla. 2d DCA 1988), and is substantially different from the situation in Johnson v. State, 541 So.2d 1213 (Fla. 2d DCA 1989). Here, appellant bargained for a sentence substantially less than the five years and one year which were imposed. It is true that he misled the court, for which he has been punished by contempt, but that does not alter the requirement that he be permitted to withdraw his plea.
REVERSED and REMANDED with instructions.
WARNER and GARRETT, JJ., concur.